DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 are pending and currently under consideration for patentability.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the instant application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 15, 2019 and July 1, 2019 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “43”, “53”, and “54”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 
Claim Interpretation
In claim 4, the term “approximately” has been interpreted below as a broad term describing ± 5 degree of parallelism between the longitudinal axis and the virtual line. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushima (JP 2014223216 - of record with English machine translation - attached).
Regarding claim 1, Matsushima discloses an absorbent article (an absorbent article 1: Abstract and Figs. 1-2) comprising: 
a main body (an absorbent body 3: Abstract and Fig. 2) including a liquid permeable top sheet (a liquid permeable top sheet 11: Abstract and Fig. 4), a liquid impermeable back sheet (a liquid impermeable back sheet 12: Abstract and Fig. 4), and an absorbent body (an absorber 7: Abstract, Figs. 2 and 4) interposed between the top sheet and the back sheet (the absorber 7 is arranged between 11 and 12: Abstract and Fig. 4); and a hip-holding portion (rear/hip flaps 50: Pg. 2, Lines 62-63 and Figs. 1-2), 
wherein the main body (3) has a shape having a predetermined length (L) in a front-back direction and a predetermined width (W) in a direction orthogonal to the front-back direction (Fig. 2), and 
wherein the hip-holding portion (50) includes a side region protruding from a side of a rear portion of the main body (see annotated Fig. 2 below), the side region including a first projection (maximum width portion 90: Pg. 5, Lines 2-3, and Fig. 2) that includes a portion having a largest width from a center line in the front-back direction of the main body (Pg. 5, Lines 2-3, and Fig. 2), a first recess (a constricted part 63: Pg. 3, Lines 44-46 and Fig. 1) that is located adjacent to and forward of the first projection (the constricted part 63 located adjacent to and forward of the maximum width portion 90: Figs 1-2), and a second projection that is located adjacent to and forward of the first 
wherein the back sheet in the side region has a slip preventive portion (12 has adhesive region 81/82: Abstract and Figs. 2-4) for securing the absorbent article (Pg. 2 and Lines 18-19), the slip preventive portion being provided so as to straddle, in the front-back direction (81/82 portion is provided so as to straddle in the front-back direction: see annotated Fig. 2 below), a virtual line that is drawn in the width direction from a bottom point of the first recess (an annotated imaginary line A1 that is drawn from the constricted part 63 in the width direction: see annotated Fig. 2 below).

    PNG
    media_image1.png
    883
    668
    media_image1.png
    Greyscale

claim 5, Matsushima further discloses wherein the slip preventive portion is disposed so as to also straddle, in the front-back direction (the adhesive region 81/82 is provided so as to straddle in the front-back direction: see annotated Fig. 2 above), a virtual line that is drawn in the width direction from a top point of the first projection (an annotated imaginary line A2 is drawn in the width direction from a top point of the maximum width portion 90: see annotated Fig. 2 above).
Regarding claim 6, Matsushima further discloses wherein the slip preventive portion is disposed so as to extend between a virtual line that is drawn in the width direction from a top point of the first projection and a virtual line that is drawn in the width direction from a top point of the second projection (the annotated imaginary line A2 is drawn in the width direction from a top point of the maximum width portion 90 and an annotated imaginary line A3 is drawn in the width direction from a top point of the second projection; the adhesive region 81/82 extends between lines A2 and A3: see annotated Fig. 2 above). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushima (JP 2014223216 - of record with English machine translation - attached) as applied to claim 1 above in view of Kinoshita (US 20040243087).
Regarding claim 2, Matsushima discloses all the limitations as discussed above for claim 1. 

	In the same field of endeavor, absorbent articles, Kinoshita discloses a slip preventive portion (adhesive layer 152) that extends, in the front-back direction (152 extending in the front-back direction: see annotated Fig. 11 below), an equal length on both sides of a virtual line that is drawn in the width direction from the bottom point of a first recess (annotated equal lengths a and a1 of 152 on both sides of the annotated imaginary line A1: see annotated Fig. 11 below). From these teachings, a person having ordinary skill in the art would have recognized/deduced that forming a slip preventive portion with equal length on both sides of the virtual line drawn from the bottom point of the first recess yields the predictable result of securing the absorbent article symmetrically/better at the first recess and reducing wrinkle formation around the first recess so as to prevent body fluids from leaking from the rear right and rear left sides of the absorbent article.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the absorbent article of Matsushima, by providing/arranging the adhesive region 81/82 such that it extends in the front-back direction an equal length on both sides of the virtual line drawn from the bottom point of the first recess, as suggested by Kinoshita, in order to secure the absorbent article symmetrically/better at the first recess and reduce wrinkle formation around the first recess so as to prevent body fluids from leaking from the rear right and rear left sides of the absorbent article.


    PNG
    media_image2.png
    538
    883
    media_image2.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushima (JP 2014223216 - of record with English machine translation - attached) as applied to claim 1 above  in view of Matthews (US 4333466).
Regarding claim 3, Matsushima discloses all the limitations as discussed above for claim 1. 
Matsushima is silent in regard to wherein an outer-side outline with respect to the width direction of the slip preventive portion has a shape conforming to an outline of the hip-holding portion.
In the same field of endeavor, absorbent articles, Matthews suggests to arrange a pair of adhesive lines 3 along the longitudinal edges of the sanitary napkins so that the adhesive lines follow the contour of the longitudinal edges (Col. 2, Lines 3-9, and Fig. 1) for the benefit of effectively maintaining the attachment of the napkin to the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the absorbent article of Matsushima, by changing the shape of the adhesive region 81/82 such that it has a shape conforming to an outline of the longitudinal edges or the hip flaps 50, as suggested by Matthews, in order to effectively maintain the attachment of the absorbent article to the undergarment, to prevent wrinkles, and/or to provide a better fit as suggested in Col. 1 and Lines 35-40 of Matthews and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C). Additionally, a person having ordinary skill in the art would have known/recognized that this is a simple/recognizable change in shape of the adhesive region 81/82 that yields the predictable results of enhancing attachment of the absorbent article to the undergarment, preventing wrinkles, and/or providing a better fit. See MPEP § 2144.04 (IV) (B). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushima (JP 2014223216 - of record with English machine translation - attached) as applied to claim 1 above.
Regarding claim 4, Matsushima discloses all the limitations as discussed above for claim 1. 

Matsushima is silent in regard to a longitudinal axis of the slip preventive portion is aligned approximately in parallel with a virtual line that passes through the bottom point of the first recess and a top point of the first projection.
A person having ordinary skill in the art would understand/recognize that the difference between Matsushima and Applicant’s claimed invention is the rearrangement of the slip preventive portion.
Based on annotated Fig. 3 below, a person having ordinary skill in the art would have envisioned/recognized that the rearrangement of adhesive region 81/82 such that the longitudinal axis of adhesive region 81/82 is aligned in parallel within ± 5 degree with an annotated imaginary line A4 that pass through lines A1 and A2 provides better positioning of the adhesive region 81/82 along both the front-back direction and the width direction instead of only the front-back direction and provides better surface area coverage of the hip flaps’ area.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to rearrange the adhesive region 81/82 disclosed by Matsushima such that the longitudinal axis of adhesive region 81/82 is aligned in parallel within ± 5 degree with the annotated imaginary line A4 that pass through lines A1 and A2, since it has been held a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 86 USPQ 70. One would have been motivated to rearrange the adhesive region 81/82 for the purpose of providing better positioning of the adhesive region 81/82 .

    PNG
    media_image3.png
    776
    557
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishitani (JP 2016119988 - of record with English machine translation - attached) discloses an absorbent article comprising a main body having a 
Kuramochi (JP 2014144140 - of record with English machine translation - attached) discloses an absorbent article comprising a main body having a liquid-permeable surface sheet, a liquid-impermeable back sheet, an absorbent body and a hip holding flap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

 /NHU Q. TRAN/ Examiner, Art Unit 3781     

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781